       Case: 4:19-cv-00894-JJH Doc #: 12 Filed: 09/30/20 1 of 2. PageID #: 125




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Ousmane Mamadou Sy,                                              Case No. 4:19-cv-894

                        Petitioner,

        v.                                                       ORDER


Immigration and Customs
Enforcement,

                        Respondent.


        Before me is the January 15, 2020 Report and Recommendation of Magistrate Judge James

R. Knepp, II, (Doc. No. 11), recommending I grant Respondent’s motion and dismiss without

prejudice the § 2241 petition filed by Petitioner Ousmane Mamadou Sy as moot.

        Under the relevant statute, “[w]ithin fourteen days after being served with a copy, any party

may serve and file written objections to such proposed findings and recommendations as provided

by rules of court.” 28 U.S.C. § 636(b)(1); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981). The fourteen-day period has elapsed and no objections have been filed.

        The failure to file written objections to the Magistrate Judge’s Report and Recommendation

constitutes a waiver of a determination by the district court of an issue covered in the report.

Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); see also Walters, 638 F.2d at 950

(6th Cir. 1981); Smith v. Detroit Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987) (“only

those specific objections to the magistrate’s report made to the district court will be preserved for

appellate review”).
      Case: 4:19-cv-00894-JJH Doc #: 12 Filed: 09/30/20 2 of 2. PageID #: 126



        Following my review of the Magistrate Judge’s Report and Recommendation, I adopt the

Report and Recommendation, (Doc. No. 11), in its entirety as the Order of the Court and dismiss

Sy’s petition without prejudice.

        So Ordered.




                                                    s/ Jeffrey J. Helmick
                                                    United States District Judge




                                                2
